El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Como muchos de los hechos aparecen en las alegaciones, pasamos a transcribirlos:
“Demanda. — A la Hon. Corte: — Comparece el demandante y por medio del abogado que suscribe a la corte respetuosamente expone:
“Primero: Que demandante y demandado son mayores de edad y vecinos de Utuado.
“Segundo: Que el demandante por sí y como apoderado de su esposa doña Ana Kosa Vargas, llevó a efecto un contrato privado de compraventa de una finca rústica con el demandado don Luis Mo-*207lero Alvarez, cuyas estipulaciones se hicieron constar previo acuerdo de los contratantes en el siguiente documento que copiado literal-mente dice así:
“ ‘Contrato privado de compraventa. Don Manuel Rodríguez y Rodríguez, casado con doña Ana Rosa Yargas Rodríguez, comer-ciante y propietario; y don Luis Molero Alvarez, casado con doña Francisca Pérez Villafañe, propietario; ambos mayores de edad y vecinos de Utuado, exponen como precedentes a un contrato de com-praventa que tienen convenido, los siguientes hechos: — Primero: El señor Rodríguez manifiesta que es dueño en unión a su esposa de esta finca: — Rústica, sin nombre conocido, sita en el barrio de Vivi-Abajo, lugar denominado Los Pondos, término municipal de Utuado, compuesta de sesenta y cuatro y media cuerdas, igual a veinticinco hectáreas, quince áreas, cuarenta y seis eentiáreas de terreno que-brado, de vega y con plantaciones de café plátano y frutos menores, conteniendo una casa para habitación. (Se describe la finca.) — Se-gundo : Que la adquirió por escritura ante el notario don Francisco Soto Gras, de San Juan, de fecha 6 de junio de 1917 y por compra a doña Marcolina, doña María del Carmen, doña María de la Encar-nación, doña Ramona, doña Angela López Yillamil y don Adolfo Alvarez Fernández, representados por don Rafael Fabián y Fabián e inscrita en cuanto a unos condominios a su favor, según resulta de las inscripciones 6a. y 7a., folios 41 y 42, finca número 3064, del Re-gistro de la Propiedad del Distrito. — Cargas.—Esta finca según el título que tengo a la vista no tiene cargas. — Tercero: Qlue este con-trato de compraventa se lleva a efecto bajo estas cláusulas: — Pri-mera : Don Manuel Rodríguez y Rodríguez, por sí y como apoderado de su esposa prenombrada, lo que acreditará con la copia de la es-critura de poder cuando fuere necesario, vende a don Luis Molero Alvarez el inmueble deslindado, mediante el precio de diez mil dó-lares ($10,000) del que confiesa recibido la mitad, aplazando el resto de cinco mil dólares ($5,000) a dos años, con opción a dos años mas, contados desde esta fecha, suma que devengará el interés del ocho por ciento (8%) anual pagaderos por mensualidades vencidas, pu-diendo el deudor satisfacer antes del plazo concedido toda o parte de la suma adeudada, pero los pagos parciales que haga no bajaráp nunca de mil dólares ($1,000). — Segunda: Hácese constar que esta finca está inscrita a nombre del vendedor en cuanto a unas partici-paciones o condominios indeterminados, según resulta de la escritura *208que se ha mencionado y que para inscribirla en cuanto a todos los derechos cedidos al señor Rodríguez será necesario tramitar el corres-pondiente procedimiento judicial, por lo que el señor Molero no reci-birá escritura pública hasta que el señor Rodríguez no obtenga un título eficiente para su inscripción, aclarándose que ninguna defi-ciencia en el título que pueda transmitirle el vendedor será motiva para que el adquirente pueda retener la cantidad aplazada ni parte de ella, respondiendo el señor Rodríguez solamente del saneamiento en caso de evicción y en la forma que determina el Código Civil.— Tercero: Consígnase además que don Carlos Cabrera Paz, colin-dante de esta finca, ha iniciado ante la Corte de Distrito de Arecibo procedimiento de deslinde judicial y que si por resultado de este deslinde la finca vendida quedare con menos o mayor cabida los contratantes no tendrán derecho a reclamación alguna por el exceso o falta de terreno. — Cuarta: Es convenido también que al otorgarse escritura de compraventa al señor Molero éste deberá constituir hipo-teca voluntaria por la cantidad que quede adeudando más una suma adicional de doscientos cincuenta dólares ($250) para garantizar las costas, gastos, desembolsos y .honorarios de abogado en caso de recla-mación judicial. — Utuado, Io. de septiembre de 1920. — (Hay dos rayas para las firmas, debajo de éstas dice ‘contratantes.’) — Affidavit No.-. — Suscrito ante mí por don Luis Molero Alvarez y don Manuel Rodríguez y Rodríguez, casados, propietarios mayores de edad, y vecinos de Utuado a quienes doy fe de conocer personal-mente en Utuado, a-de septiembre 1920. (Hay una raya para la firma del notario.) ’
‘ ‘ Tercero: Que el demandado alegando razones injustificadas y aclaradas al convenirse el contrato de compraventa, niégase a la cele-bración del mismo.
“Cuarto: Que el demandante ha cumplido y está dispuesto a cumplir todas las estipulaciones expresadas en el contrato de com-praventa que se ha mencionado anteriormente.
“Por las razones expuestas de la Honorable Corte solicitamos que previos trámites de ley se dicte sentencia condenando al deman-dado al cumplimiento del contrato de compraventa en las condi-ciones expresadas en el mismo y al pago de las costas, gastos y de-sembolsos y honorarios de abogado del demandante.”
“Contestación a la demanda. — A la Honorable Corte: — Compa-rece ahora el demandado Luis Molero Alvarez por representación de *209su abogado Francisco R. Flores y contestando la demanda en este caso respetuosamente alega:
“Primero: Que acepta el hecho primero de la demanda.
“Segundo: Que niega por ser falso, absolutamente falso la exis-tencia del documento transcrito en el hecho segundo de la demanda, y que el. demandado en ninguna forma ni en ningún momento haya consentido o haya autorizado a persona alguna para consentir en la redacción del documento transcrito en el hecho segundo de la demanda.
“Tercero: Que niega el hecho tercero de la demanda por cuanto el demandado en ninguna forma y bajo ningún pretexto ha alegado razones injustificadas para no consentir ni convenir, ni aceptar la oferta de venta que le hiciera el demandante con relación a la finca a que se refiere esta acción.
“Cuarto: No negamos pero tampoco admitimos la alegación cuarta de la demanda por cuanto no es cierto la existencia del contrato a que se refiere esta acción.
“Y como materia nueva de oposición a la demanda, el deman-dado alega:
“Primero: Que allá a fines del mes de agosto o alrededor de esa fecha el demandante hizo oferta de venta de la finca a que se re-fiere esta acción al demandado y en tal virtud el demandado estuvo sobre el terreno para ver y conocer dicha finca, y después el deman-dado quiso ver y conocer los documentos o titulación de dicha finca, encontrándose este demandado con que el demandante no tenía nin-gún título eficiente para su inscripción en el registro de la propie-dad, y que no podía dicho demandante otorgarle al demandado una escritura pública que le garantizara la propiedad que iba a adquirir, y entonces el demandado así se lo manifestó al demandante no lle-gando a un acuerdo para el perfeccionamiento de contrato alguno.
“Por lo que se suplica a esta Honorable Corte que se sirva dictar una sentencia declarando sin lugar la demanda y condenando al de-mandante en costas, gastos, y honorarios de abogado.”
La Corte de Distrito de Areeibo después de celebrado el « juicio se expresó en estos términos:
“Del examen de los testigos y prueba documental producida por el demandante, considero que el contrato cuyo cumplimiento se soli-*210cita no ha llegado a tener existencia jurídica, pues a través de la confusa prueba desarrollada, vislúmbrase solamente proposiciones verbales de una parte y otra sobre venta y adquisición de una finca, sin que en ningún momento aparezca, ni por parte del demandante ni por parte del demandado, la concurrencia mutua de ambos con-sentimientos en el precio y en la cosa, así como el de obligarse a la” entrega de uno y otro respectivamente, requisitos necesarios y que deben probarse de manera clara y evidente para que pueda decla-rarse la existencia del contrato. Artículos 1221 y 1228 del Código Civil.
“En el caso presente, a mi juicio, a juzgar por las pruebas, tes-tifical o documental, sólo puede considerarse la existencia de una licitación o sea, promesa imperfecta, pero no de un contrato que según la precitada disposición legal gira sobre la base del consenti-miento.”
Del resto de la opinión aparece que la duda de la corte en cnanto al perfeccionamiento del contrato no dependió tanto del hecho de no haber habido concurrencia de volun-tades entre las partes, sino de otras cosas, a saber, que la parte de la finca que iba a traspasarse no estaba inscrita en el registro de la propiedad, que con respecto a algunos de los condominios hereditarios que el demandante había comprado existía un pleito o pleitos para obtener un título inscribible, que existía un pleito pendiente con un vecino re-lacionado con las propuestas colindancias de uno de los con-dominios y al parecer, también, aunque en ello no se insistió tan fuertemente, que la esposa del comprador no había con-venido en otorgar hipoteca sobre la finca que se pretendía traspasar como se describe en la demanda, y cuya oposición al contrato o especie de objeción la hizo el demandado en cartas que escribió al demandante.
Para entrar en el fondo de la cuestión debemos decir en seguida que la prueba nos convence de que las partes en este pleito habían llegado a un perfecto acuerdo sobre la •venta de la propiedad y que la esposa del comprador con-*211vino en constituir hipoteca. En ninguna parte ele la opinión manifiesta la corte tener duda acerca de la veracidad de los testigos y creemos en verdad que de los autos aparece que no surgió ninguna. El demandante como testigo hizo una relación detallada del contrato hecho por él con el deman-dado, sosteniendo todas las alegaciones de la demanda y en sustancia todo aquello sobre lo cual declaró está corroborado por el notario en el caso quien también declaró. Este notario fué elegido no por el vendedor sino por el comprador. El demandante también ha sido corroborado por otro testigo, y por el silencio tanto del comprador como de su esposa que podían haber declárado como testigos, así como por las ale-gaciones.
Es un hecho sobre el que no hay disputa y aceptado por la corte inferior, que al demandado se le dió posesión de la finca, que estuvo en ella por catorce o quince días y entonces la entregó al demandante quien la aceptó para evitarse ma-yores perjuicios. La prueba tiende también a acreditar que después de traspasar la posesión al demandado, el deman-dante sacó su ganado de la propiedad y el demandado utilizó y empleó los auxiliares de la finca que se encontraban en ella a quienes pagó el demandante al negarse el demandado a permanecer en la posesión material de la misma.
Si hubiera sido cierto que no hubo concurrencia de vo-luntades, que la Sra. Molero se negó a prestar su consen-timiento al otorgamiento de la hipoteca, o si alguno de los referidos obstáculos que existían para el perfeccionamiento de un título inscrito eran óbice para la terminación del con-trato, fácil hubiera sido ya al demandado o su esposa, haber declarado y negado las manifestaciones hechas por el de-mandante y el notario. Estos dos testigos fueron someti-dos al más riguroso examen de repreguntas por el juez, quien en su interrogatorio también demuestra al parecer que tenía cierta idea de que el hecho de no estar inscrito el título o *212la pendencia ele los pleitos tenía que ver con la existencia del contrato. La forma adecuada en que el apelado debió haber refutado las manifestaciones del demandante y sus testigos hubiera sido presentándose él mismo a declarar y quizá haciendo también que su esposa declarara. El hecho de dejarse voluntariamente de presentar prueba establece una fuerte presunción en contra de la persona que suprime dicha prueba, o lo que es igual, el no declarar. Artículo 102, párrafo 5 de la Ley de Evidencia; Fajardo et al. v. Tió, 17 D. P. R. 244.
Como hemos dicho, la prueba del demandante tiende a sostener todas las alegaciones de la demanda. Las partes habían convenido en todo aún en el importe de intereses sobre los pagos aplazados. Es cierto que en una de las car-tas del demandado al demandante éste mostraba su incon-formidad con el importe de los intereses, que el demandado quería fuera el seis por ciento y el demandante, según de-claró, deseaba que fuese el nueve por ciento. Pero la prueba tiende a mostrar que el demandado renunció a la cuestión del importe de los intereses y . aparece claramente el hecho de haber entrado él en posesión de la finca de acuerdo con su alegado contrato y que el demandante sacó su ganado después de haber escrito el demandado las referidas tres cartas.
La contestación del demandado bajo las reglas de ale-gaciones del código, admite los hechos de la demanda. El párrafo segundo no niega la existencia del contrato pero sí que el demandado hizo el documento transcrito en la de-manda, o que autorizara a persona alguna para consentir en la redacción del documento. El párrafo tercero de la contestación niega que el demandado tuviera razones injus-tificadas para no aceptar el contrato, pero no niega que él hizo el contrato. El cuarto párrafo expresa una mera con-clusión de derecho toda vez que dice que no fue cierta la exis-*213tencia del contrato. Dados los demás párrafos de la con-testación non constat qne el demandado haya podido creer qne el contrato era inexistente por no haber él firmado en realidad nn documento en tal sentido. Y la nueva materia basa el motivo de la negativa en la falta de un título ins-crito o de un título listo para ser inscrito. Pero el com-prador no negó que las partes llegaron a un acuerdo.
No insistiremos ahora demasiado en que no hay una con- ‘ testación en que se nieguen todos los hechos de la demanda, pero somos de opinión de que esta contestación es completa-mente evasiva y no la franca exposición de una persona que quiere negar la existencia de un contrato. Creemos que es una tentativa ingeniosa a fin de establecer una defensa a favor del demandado.
El apelante expresa que la corte al parecer se basó en algunas de las manifestaciones contenidas en la contestación como si fuera prueba. La corte en verdad hace cita de los hechos de la contestación pero debemos dudar de si la corte realmente pudo haber considerado esta contestación como prueba, especialmente no habiendo sido jurada ninguna de las alegaciones.
El notario al ser interrogado por la corte por qué no dejó que las partes firmaran al venir ellos a su oficina en cierto día, manifestó que lo convenido era que ciertos condominios hereditarios debían inscribirse antes de que la escritura fuese ■ redactada, y que antes de que las partes firmaran dicha escritura él deseaba que estos condominios hereditarios fue-ran inscritos. Estos condominios en realidad se inscribie-ron algunos días después de haberse reunido las partes en la oficina del notario. Eran títulos perfectamente inscribi-bles como aparecía de la prueba. De modo que las únicas cuestiones que eran algo dudosas fueron los pleitos pendien-tes para obtener las escrituras de otros condominios y tam-bién la de la colindancia con Carlos Cabrera. El deman-*214dante declaró que fué un. pleito iniciado para establecer la colindancia por dicho Carlos Cabrera de acuerdo con la parte contraria. Se demostró asimismo que el demandante estaba en posesión de todos los condominios de los bienes, para los cuales tenía necesidad de escrituras a los fines de la inscrip-ción. No puede existir duda alguna en vista de los autos de que el demandado conocía todos estos defectos, que con-vino en tomar la propiedad a pesar de los mismos y que realmente entró en posesión de la finca. Bajo estas circuns-tancias no vemos razón por la cual no deba decretarse el cumplimiento específico del contrato.
Si un comprador puede obtener sustancialmente lo que se le ha prometido puede ser compelido a aceptarlo. Ar-tículos 1354, 1353 y 1091 del Código Civil; 10 Manresa 70, 71; 23 Scaevola, página 111. De las anteriores autoridades resulta claro el hecho de que los defectos pequeños del título, o las omisiones de poca importancia en la descripción no afectarán al derecho de un vendedor a insistir en el cum-plimiento específico y que si es necesario debe decretarse una compensación a favor del demandado. En este caso no es necesaria ninguna compensación toda vez que las par-tes estuvieron perfectamente de acuerdo en cuanto a la cosa traspasada y el demandado realmente fué puesto en pose-sión de la misma. Las cortes de los Estados Unidos van más lejos y dicen que cuando el dar un buen título depende de la voluntad de otra persona, ese hecho no importa si puede obtenerse el consentimiento de dicha tercera persona. Jacobson v. Rechnitz, 46 N. Y. Misc. 135; Lyman v. Gedney, 29 N. E. 282, 288; Rice v. Theimer et al., 146 Pac. 702; Bosch Magneto Company v. Rushmore, 95 Atl. Rep. 614, donde también se dijo que los inconvenientes razonables y volun-tariamente asumidos como parte del contrato que se pre-tende hacer cumplir no pueden prevalecer para impedir su cumplimiento específico. Citronelle Turpentine Company v. Buhlig, 63 So. 952.
*215Del examen de estas autoridades y otras aparece que el cumplimiento específico siempre será decretado prácticamente por cualquier corte donde quiera que es equitativo y justo el hacerlo así, empezando por la Instituía de Justiniano, Li-bro 3, Título 23, párrafo 1. Y un caso citado en relación con esto es el de Hepburn v. Auld, 5 Cranch. 262, opinión del Juez Presidente Sr. Marshall.
La prueba tiende a mostrar que la Sra. Molero efectiva-mente convino en el contrato y también que Molero tenía un poder de ella. Ninguno de estos hechos fueron neg'ados. La señora Molero sin embargo no es parte en el pleito. Tal vez la corte tiene facultades, de acuerdo con el artículo 36 del Código de Enjuiciamiento Civil para hacer que ella mues-tre causa por qué no debe cumplir con el contrato, pero tal procedimiento es innecesario en este caso. El demandado convino en pagar $10,000 y constituir hipoteca por $5,000 por el precio aplazado de venta. Si el demandado no puede otorgar una hipoteca completa por la negativa de su esposa, entonces dentro de las circunstancias, aún podía exigírsele que com-pre la finca pues no tenemos duda de que la señora Molero consintió en constituir la hipoteca. El incumplimiento fué del demandado y si no se constituye una hipoteca el deman-dante tiene derecho a recobrar todo el precio de la venta. .
La prueba tiende a mostrar que el demandante está real-mente en posesión de la finca, negándose el demandado a quedar en la posesión de la misma, y se presumirá que los frutos y productos de dicha finca fueron suficientes para aten-der cualquier pérdida de intereses que el demandante haya podido sufrir.
Habiendo llegado a la conclusión de que la corte cometió error al no decretar el cumplimiento específico en favor del vendedor, debe revocarse la sentencia apelada que dictó la Corte de Distrito de Arecibo en febrero 23, 1921, y en su lugar pronunciarse otra declarándose válido y perfecto el *216contrato celebrado entro las partes y por virtud del cual el demandante vendió al demandado y éste compró al deman-dante la finca en cuestión, y dentro de diez días de registrada la sentencia en este caso en la corte inferior el demandante deberá entregar o dejar a la libre disposición del demandado la finca y el demandado satisfará al demandante la suma de diez mil dólares en pago de la misma, cinco mil de contado y cinco mil dentro del plazo de dos años, con intereses al ocbo por ciento anual, constituyendo el demandado hipoteca sobre la finca vendida para garantir la parte del precio que queda aplazada, debiendo las partes otorgar la correspon-diente escritura. Y si el demandado no pudiere constituir válidamente la expresada hipoteca entonces vendrá obligado a pagar de contado todo el precio dentro de dicho plazo de diez días de registrada la sentencia y desde el momento que el demandante entregue o deje a su libre disposición la finca. La dilación en el pago llevará consigo intereses al ocho por ciento anual. Una vez que transcurra el plazo fijado y el demandante entregue o deje a disposición del demandado la finca de que se trata, si el demandado se negare a pagar el precio convenido, podrá hacerse efectiva la sentencia en cual-quier bien del demandado, incluso la propia finca vendídale, debiendo librarse ejecución para satisfacer la sentencia, que-dando facultada la corte de distrito para dictar las medidas que juzgue necesarias al mejor cumplimiento de la misma, debiendo cada parte pagar sus costas.

Revocada la sentencia apelada, cada parte par-gando sus costas.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Aldrey y Hutchison.